Case 4:18-cr-00004-RAJ-LRL Document 36 Filed 05/06/20 Page 1 of 7 PageID# 331

                                                                                 FILED

                     IN THE UNITED STATES DISTRICT COUR                         MAY - 6 2020
                     FOR THE EASTERN DISTRICT OF VIRGIN
                                    Newport News Division
                                                                          CLERK, U.S. DISTRICT COURT
                                                                                 NORFOLK, VA
JAMES R. CASEY,

                      Petitioner,
V.                                                  CRIMINAL ACTION NO.4:18-cr-4



UNITED STATES OF AMERICA,

                     Respondent.


                  AMENDED MEMORANDUM OPINION AND ORDER


       Before the Court is James R. Casey's ("Petitioner") Emergency Motion for

Compassionate Release Pursuant to 18 U.S.C. § 3582(c)(1)(A). ECF No. 29. For the following

reasons, Petitioner's Motion is GRANTED.

                      I. FACTUAL AND PROCEDURAL HISTORY

       From 1992 until his incarceration for the instant offense. Petitioner was the owner,

operator, and president of Casey's Seafood, Inc. ECF No. 18 at Tf 5.1. Between 2010 and June 17,

2015, Petitioner led a conspiracy wherein he directed the mislabeling of distressed foreign

crabmeat as fresh blue crab that was a "Product of the USA" in order to undercut the market in

favor of Casey's Seafood. Id. at T1 5. Petitioner was named in a one-count Criminal Information

on January 12, 2018. ECF No. 2. On September 26, 2018, Petitioner waived his right to

indictment by a grand jury and pleaded guilty to Count 1 of the Criminal Information, in

violation of the Lacey Act, 18 U.S.C. § 371 and 16 U.S.C. §§ 3372(d) and 3373(d)(3)(A)(ii).

ECF Nos. 4-7. On January 9, 2019, the Court sentenced Petitioner to a term of 45 months

imprisonment. ECF No. 24, 25. Petitioner surrendered for service of his sentence on January 18,

2019. ECF No. 24. Accordingly, Petitioner has served approximately 15 months in prison before


                                               1
Case 4:18-cr-00004-RAJ-LRL Document 36 Filed 05/06/20 Page 2 of 7 PageID# 332




consideration ofany good-time credit.

       On April 16, 2020, Petitioner filed his Emergency Motion for Compassionate Release.

ECF No. 29. On April 22, 2020, Petitioner filed a motion to seal his medical records and an

exhibit in support of his Emergency Motion for Compassionate Release. ECF Nos. 30, 31. On

April 24,2020, the Court sealed Petitioner's medical records. ECF Nos. 32,34. The Government

responded on April 30,2020. ECF No. 33.

                                   II. LEGAL STANDARD


A.The Exhaustion Requirement

       A petitioner may bring a motion to modify his or her sentence "after the defendant has

fully exhausted all administrative rights to appeal a failure of the Bureau of Prisons to bring a

motion on the defendant's behalf or the lapse of30 days from the receipt ofsuch a request by the

warden of the defendant's facility, whichever is earlier." 18 U.S.C. § 3582(c)(1)(A).

Accordingly, a petitioner seeking compassionate release is generally required to exhaust his or

her administrative remedies prior to bringing a motion before the district court. Id. However, the

exhaustion requirement may be waived under the following circumstances:(1) the relief sought

would be futile upon exhaustion;(2) exhaustion via the agency review process would result in

inadequate relief; or(3)pursuit ofagency review would subject the petitioner to undue prejudice.

United Stales v. Zitkerman, 2020 WL 1659880, at *3(S.D.N.Y. Apr. 3, 2020) citing Washington

V. Barr, 925 F.3d 109, 118 (2d Cir. 2019). The COVID-19 pandemic, which could result in

catastrophic health consequences for petitioners vulnerable to infection, implicates all three

exceptions justifying the waiver of the exhaustion requirement. Miller v. United States, 2020 WL

1814084, at *2(E.D. Mich. Apr. 9, 2020); Zukerman, 2020 WL 1659880, at *3; United States v.

Perez, 2020 WL 1456422, at *3-4(S.D.N.Y. Apr. 1,2020); United States v. Gonzalez,2020 WL
Case 4:18-cr-00004-RAJ-LRL Document 36 Filed 05/06/20 Page 3 of 7 PageID# 333




1536155,at *2(E.D. Wash. Mar. 31,2020).

B. The Compassionate Release Standard

       As amended by the FIRST STEP Act, a court may modify a term of imprisonment on the

motion of the petitioner affer considering the factors set forth in 18 U.S.C. § 3553(a) if

"extraordinary and compelling reasons warrant such a reduction." 18 U.S.C. § 3582(c)(l)(A)(i).

"Extraordinary and compelling reasons" has been defined by the United States Sentencing

Commission ("Sentencing Commission") in U.S.S.G. § IB1.13, Application Note 1. The

Sentencing Commission has provided that a sentence may be modified due to the petitioner's

medical condition, age, or family circumstances and further defined the limits under which a

sentence reduction may be given under those justifications. U.S.S.G. § 1B1.13, n. 1 (A)-(C). The

Sentencing Commission has also provided a "catch-all provision" that allows for a sentence

modification upon a showing of "extraordinary and compelling reason other than, or in

combination with, the reasons described in subdivisions (A) through (C)." Id. at n. 1 (D); see

also United States v. Fox, 2019 WL 3046086, at *3 (D. Me. July 11, 2019) ("[T]he

Commission's existing policy statement provides helpful guidance on the factors that support

compassionate release, although it is not ultimately conclusive"); United States v. Lisi, 2020 WL

881994, at *3 (S.D.N.Y. Feb. 24, 2020)("[T]he Court may independently evaluate whether

[petitioner] has raised an extraordinary and compelling reason for compassionate release ... [but

§ lB1.13's policy statement] remain[s] as helpful guidance to courts...."). However, a

petitioner's rehabilitation standing alone does not provide sufficient grounds to warrant a

sentence modification. 28 U.S.C. § 994(t). In sum, the Court may consider a combination of

factors, including but not limited to those listed in Application Note 1, in evaluating a

petitioner's request for a sentence modification under the "catch-all provision."
Case 4:18-cr-00004-RAJ-LRL Document 36 Filed 05/06/20 Page 4 of 7 PageID# 334




                                                III. DISCUSSION

 A. The Exhaustion Issue

          The Government objects to the waiver of the exhaustion requirement generally imposed

 by § 3582(c)(1)(A). See ECF No. 29 at 27 ("the United States objects to the defense argument

 that exhaustion requirements should be waived"); See generally ECF No. 33 (discussing the

 Government's view on the exhaustion requirement). The Court finds that the preservation of the

 exhaustion requirement is unwarranted by the circumstances presented in this case. See generally

 United States v. Poulios, Dkt. No. 2:09crl09, ECF No. 26(E.D. Va. Apr. 21,2020)(rejecting the

 same contentions on the nature of the exhaustion requirement and the BOP's role in evaluating

 meritorious compassionate release claims in the midst ofthe COVID-19 pandemic).

          As stated previously, the exhaustion requirement may be waived due to futility,

 inadequate relief, or undue prejudice. See supra Part II.A; see also Bowen v. City ofNew York,

476 U.S. 467, 483 (1986)(holding that irreparable injury justifying the waiver of exhaustion

 requirements named in statute exists where "the ordeal of having to go through the

 administrative process may trigger a severe medical setback").' In this case, preservation of the

 exhaustion requirement could subject Petitioner to severe illness and death if he contracts

 COVID-19 because of his underlying health conditions. Petitioner is 76 years old and suffers

from a well-documented history of severe cardiac issues. ECF No. 23 at f 49-57. Therefore,

 Petitioner has shown that waiver of the exhaustion requirements is justified. See Zukerman,2020

 WL 1659880, at *4 ("[petitioner's] advanced age and compromised health, combined with the

 high risk of contracting COVID-19 [in federal prison] justify waiver of the exhaustion

'The Court Joins other federal courts in declining to decide whether the exhaustion requirement in § 3582(c) is a
jurisdictional requirement or merely a claim-processing rule, a decision that is not required in the context presented
by this case. See e.g. Untied Slates v. Zukerman,2020 WL 1659980,at *2 n. 1 (S.D.N.Y. Apr. 3,2020)(declining to
decide whether the exhaustion requirement is jurisdictional). The Fourth Circuit has not announced a holding on this
 issue.
Case 4:18-cr-00004-RAJ-LRL Document 36 Filed 05/06/20 Page 5 of 7 PageID# 335




requirement.").

       Moreover, the Government's concession that Petitioner "has met his burden establishing

extraordinary and compelling reasons for compassionate release," implicitly acknowledges the

harm that could come to Petitioner if there is an outbreak of COVID-19 at FCI Petersburg Low.

At the same time, the Government argues that Petitioner should either be forced to wait for the

Bureau of Prisons to complete the same exercise that the Court will complete in this Order or

wait 30 days for the same relief that the Court will provide today. See ECF No. 33 at 24;see also

United States v. Rodriguez, 2020 WL 1627331, at *7 (E.D. Pa Apr. 1, 2020) ("BOP's

'compassionate release program had been poorly managed and implemented inconsistently, ...

resulting in eligible inmates ... not being considered for release, and (] ill inmates dying before

their requests were decided.'"). The Government's position on the exhaustion requirement is

illogical, given the Bureau of Prisons' past administration of compassionate release, the

administrative burden presented by the current crisis, and the consensus that this Petitioner

should be granted relief. In sum, when the Court is able to resolve meritorious petitions for

compassionate release in the midst of the COVID-19 pandemic pursuant to its authority under §

3582 prior to BOP action, the Court will do so without hesitation.

B. Resolution of the Defendant's Request for Compassionate Release

       The Court finds that Petitioner has set forth extraordinary and compelling reasons to

modify his sentence because of the great risk that COVID-19 poses to a person of his age with

underlying health conditions. In the midst of the COVID-19 pandemic, federal courts around the

country have found that compassionate release is justified under such circumstances. Zukerman,

2020 WL 1659880, at *4 citing Perez, 2020 WL 1546422, at *4; United States v. Colvin, 2020

WL 1613943,*4(D. Conn. Apr. 2,2020); Rodriguez, 2020 WL 1627331, at *7; United States v.
Case 4:18-cr-00004-RAJ-LRL Document 36 Filed 05/06/20 Page 6 of 7 PageID# 336




Jepsen, 2020 WL 1640232, at *5(D. Conn. Apr. 1, 2020); Gonzalez, 2020 WL 1536155, at *3;

United States v. Muniz, 2020 WL 1540325, at *2 (S.D. Tex. Mar. 30, 2020); Campagna, 2020

WL 1489829, at *3. Like the petitioners in the aforementioned cases. Petitioner is 76 years old

and suffers from serious health conditions that would render him virtually defenseless if he were

to become infected with COVID-19. See EOF No. 23 at 2. Notably, Petitioner has a history of

heart problems, the most serious of which was a massive heart attack he suffered in September

2017. Id. at TI 52. Petitioner has continued to struggle with cardiac issues since that heart attack

and has been on an assortment of medications for several years that diminish his cardio-

pulmonary capacity. Id. at H 56-57; EOF No. 34 (confirming Petitioner's ongoing and serious

cardiac issues since his prison sentence was imposed). Accordingly, Court is persuaded that the

circumstances set forth by Petitioner constitute sufficient grounds for a sentence modification.

See Zukerman, 2020 WL 1659880, at *6 citing Rodriguez, 2020 WL 1627331, at * 12 ("the

Court did not intend for that sentence to include incurring a great and unforeseen risk of severe

illness or death brought on by a global pandemic").

       In reevaluating the § 3553(a) factors, the Court notes that Petitioner is now 76 years old

and has a serious heart condition. While Petitioner's conduct and criminal history have not

changed, he is under extreme threat from a virus that may be fatal if he contracts it. He is also

unlikely to present any threat to the public based on his weakened condition and advancing age

and the likelihood he will present a physical threat to anyone is nonexistent. Petitioner has

reliable family support to return to upon his release from prison, along with a plan to treat his

ongoing health issues. ECF No. 29 at 26. Petitioner's ongoing presence at FCI Petersburg Low

also presents a degree of risk to everyone he might infect should he contract COVID-19, in

addition to the extreme personal consequences that would likely occur if Petitioner were to
Case 4:18-cr-00004-RAJ-LRL Document 36 Filed 05/06/20 Page 7 of 7 PageID# 337




contract the virus. See United States v. Stephens, 2020 WL 1295155, at *2 (S.D.N.Y. Mar. 19,

2020)(discussing the heightened risk presented by a COVlD-19 outbreak in a jail or prison to

the community at large). In sum, the Court finds that the risks that would be presented by

Petitioner's continued incarceration outweigh the risks of releasing him to home confinement.

See United Stales v. Davis, 2020 WL 1529158, at *5 (D. Md. Mar. 30, 2020)(discussing the

"spillover effect" that an outbreak in a Jail or prison could have on the greater community and

concluding that the risk of such a spillover effect is greater than the public safety interest

protected by continued incarceration in some cases).

                                      IV. CONCLUSION

       For the foregoing reasons. Petitioner's Motion is GRANTED. Petitioner's sentence is

reduced to TIME SERVED. Upon release Petitioner shall be on supervised release as previously

ordered in his criminal judgment with a special condition of thirty (30) months of home

confinement. The Bureau of Prisons is DIRECTED to place Petitioner in quarantine for fourteen

(14) days prior to his release. Petitioner is DIRECTED to contact the United States Probation

Office within seventy-two (72) hours of his release.

       IT IS SO ORDERED.



Newport News, Virginia
May /.2020
                                                               Kaymond/.Jackson               ~
                                                               United States District Judge
                                                        UNITED STATES DISTRICT JUDGE
